Case 1:21-cv-00658-JPW Document 15-1 Filed 04/15/21 Page 1 of 22

 

 

 

 

EXHIBIT
UA

 

 

 

 
Case 1:21-cv-00658-JPW Document 15-1 Filed 04/15/21 Page 2 of 22

th .
40' Anniversary

 

Susquehanna River Basin Commission K She Bilin

a water management agency serving the Susquehanna River Watershed 19 71 - 2 O11

 

August 15, 2011

TO ALL CONCERNED:

At the June 23, 2011, Commission meeting, the draft minutes of the March 10, 2011,
Commission meeting were approved as written. Please attach this notice to your copy of the

March 10, 2011, minutes.

 

120928.1
1721 North Front Street, Harrisburg, PA 17102-2391 + Phone: (717) 238-0423 + Fax: (717) 238-2436

website: http://Awww.srbc.net es e-mail: srbc@srbe.net
Case 1:21-cv-00658-JPW Document 15-1 Filed 04/15/21 Page 3 of 22

~9- 120928.1

 
 

Case 1:21-cv-00658-JPW Document 15-1 Filed 04/15/21 Page 4 of 22

- DRAFT -

SUSQUEHANNA RIVER BASIN COMMISSION
1721 N. FRONT ST.
HARRISBURG, PA 17102

MINUTES OF THE

SUSQUEHANNA RIVER BASIN COMMISSION
June 23, 2011
#201 1-02

The meeting was held at Cecil College, North East, Maryland. Chairman Lynch called
the meeting to order at 8:30 a.m.

ROLL CALL

Commissioners Present Alternate Commissioners
and Advisors Present

Mr. Kenneth P. Lynch, Director, Region 7, New
York State Dept. of Environmental Conservation
(NYSDEC)

Ms. Kelly Heffner, Dep. Sec. for Water Mr. Ned Wehler, CEO, ARM Group, PA Advisor
Resources, Pennsylvania Dept. of Environmental
Protection (PADEP)

Mr. Herbert Sachs, Special Projects Coordinator,
Office of the Secretary, Maryland Dept. of the
Environment (MDE)

Col. David E. Anderson, District Engineer, U.S.
Army Corps of Engineers (USACE), Baltimore

District
Staff Present

Mr. Paul O. Swartz, Executive Director Ms. Susan S. Obleski, Director, Communications
Mr. Thomas W. Beauduy, Deputy Executive Mr. John W. Batay, Manager, Planning &
Director Operations
Ms. Marcia E. Rynearson, Director, Ms. Paula Batlaron, Manager, Policy
Administration & Finance Implementation & Outreach
Dr, James L. Richenderfer, Director, Technical Mr, Andrew D,. Dehoff; Manager, Project Review
Programs Mr. Andrew Gavin, Manager, Monitoring &
Ms. Stephanie L. Richardson, Secretary to the Protection
Commission Mr. David W. Heicher, Manager, Research &
Mr. Richard A. Cairo, General Counsel Grants

Also Attendin
Mr. John Booser, PADEP Mr. Dan Bierlp, USACE, Baltimore Dist.

Ms. Karla Hill, USACE, Baltimore Dist.
Case 1:21-cv-00658-JPW Document 15-1 Filed 04/15/21 Page 5 of 22

1. Welcome & Introductory Remarks

Chairman Lynch convened the meeting and introduced the members of the Commission.
He called on Maryland Delegate David Rudolph to provide opening remarks, Delegate Rudolph
welcomed the Commission and the audience to Cecil County and mentioned that he looks
forward to continuing to work with the Commission on protecting the Chesapeake Bay and the
review of the Lower Susquehanna hydroelectric projects applying for federal relicensing. He also
noted the Commission’s leadership in regulating water use associated with natural gas extraction
in the Marcellus formation and indicated that Maryland will benefit from the experiences of
SRBC as it moves forward with its own gas regulatory program in western Maryland. Chairman
Lynch also acknowledged the presence of Cecil County Commissioner Robert Hodge.

The commissioners then presented information on significant developments in their
jurisdictions and their relevance to the work of the Commission. Commissioner Sachs noted the
confirmation of SRBC member Dr. Robert Summers as Secretary of the MDE. He further
mentioned Maryland’s efforts to formulate its regulatory program for natural gas extraction;
important legislation relating to septic tank regulation; and, in cooperation with the USACE, the
initiation of a study of the sediments accumulating behind Conowingo Dam.

‘Commissioner Heffner indicated that the PADEP will be engaging local governments and
counties on the use of Best Management Practices (BMPs) and how local governments can
cooperate on Chesapeake Bay efforts. A series of meetings with local government and county
officials will take place in September and October, with a kick-off summit meeting to be held in
August. Pennsylvania also plans to continue its close coordination with SRBC on Marcellus gas
regulation.

Commissioner Anderson reiterated the importance of the sediment study to be cartied out
with Maryland on the lower Susquehanna River and that USACE is hoping that a better
understanding of the movement of sediments will emerge from this study. The USACE is also
working with Maryland on aquaculture permitting.

Chairman Lynch noted the unanimous passage of legislation in New York that will
charge the NYSDEC with the regulation of water withdrawals. NYSDEC will be developing
regulations to implement the new Jaw, which will continue to rely on the Susquehanna and
Delaware River Basin Commissions for regulation of withdrawals in their respective river
basins.

The Executive Director recounted the efforts of Senator William S. James, Delegate
Frank Harris, and Commissioner Herb Sachs in guiding the Susquehanna River Basin Compact
to enactment by the Maryland Legislature in March 1967. Through their special efforts,
potentially fatal objections voiced by Dr. Abel Wolman, a respected water resources expert from
The Johns Hopkins University, were overcome.

4 120928.1

 
Case 1:21-cv-00658-JPW Document 15-1 Filed 04/15/21 Page 6 of 22

2. Presentation: Water Resources Program — A Focus on the Chesapeake Bay Priority
Management Area

Mr. Dave Heicher, Manager, Research & Grants, presented the FY 2012-2013 Water
Resources Program to the Commission and a resolution (Exhibit A) for its adoption. He provided
some background on the Program’s origins in the Susquehanna River Basin Compact, its
purpose, function, and relationship to the SRBC Comprehensive Plan as an implementation tool.
He went on to describe the Priority Management Areas (PMAs) set forth in the Program, which
track the PMAs established by the Comprehensive Plan. The Program addresses 65 of the
74 actions identified in the PMAs. For this year’s Water Resources Program, input was received
from 12 federal agencies, 12 state agencies, and 21 regional and county organizations. Eleven
non-governmental organizations (NGOs) had also offered comments.

Mr. Heicher then called on Mr. Andrew Gavin, Manager, Monitoring & Protection, to
provide information on the Chesapeake Bay PMA. Mr. Gavin covered a number of areas,
including flow protection studies, long-term water quality monitoring, the sediment studies
mentioned by Commissioners Sachs and Anderson, support for TMDL studies, and wetland
establishment and enhancement. Commissioner Sachs stressed the importance of the portions of
the Bay PMA addressing freshwater inflows to the Chesapeake Bay.

Following Mr. Gavin’s presentation, Commissioner Anderson moved approval of the
resolution adopting the FY 2012-2013 Water Resources Program. ‘This motion was seconded by
Commissioner Sachs and unanimously adopted by the Commission.

3. Hydrologic Conditions Report

Mr. John Balay, Manager, Planning & Operations, reported on hydrologic conditions in
the basin. The spring period was unusually wet, with precipitation much above normal through
the period. April precipitation alone was 75 percent above normal. The surplus precipitation has
resulted in normal stream flow and ground water levels throughout most of the basin. The 90-day
forecast is for continued above normal precipitation.

The 2011 hurricane season began on June 1. Forecasters are predicting an above average
hurricane season, with the climatic phenomenon known as “La Nina” warming the waters of the
Atlantic Ocean.

4, Minutes of the March 10, 2011, Meeting

On a motion by Commissioner Sachs, seconded by Commissioner Heffner, the minutes
of the regular business meeting of March 10, 2011, were unanimously approved as written.

5. Counsel’s Report

The General Counsel presented the following report on legal matters affecting the
Commission:

4 120928.1

 
Case 1:21-cv-00658-JPW Document 15-1 Filed 04/15/21 Page 7 of 22

Green Seal Claim — Whitney Point Section 1135 Project Modification

The Commission participated as a non-federal sponsor in the Whitney Point Section 1135
Project Modification designed to improve environmental conditions downstream of Whitney
Point Lake through low flow water releases, Certain other features were added at the lake to
enhance wildlife habitat and expand recreational facilities.

As reported previously, Green Seal Environmental, Inc., the contractor who did
excavation and island construction work for the enhancements at the Whitney Point Lake, filed a
cost overrun claim with USACE in 2009 demanding a nearly $600,000 extra payment due to
alleged differing site conditions. After rejection of most of that claim by USACE’s Contracting
Officer, Green Seal filed an appeal of the Contracting Officer’s Decision with the Armed
Services Board of Contract Appeals.

On June 6, 2011, the Commission received word from USACE staff and counsel that the
“Discovery Phase” of the appeal is still underway and that no trial date has yet been scheduled.
Staff will keep the Commission informed of further developments as the litigation goes forward
in the coming months.

Administrative Appeal of Allegheny Defense Project

The Allegheny Defense Project filed an administrative appeal on May 2, 2011, and an
amendment to that appeal on May 23, 2011, regarding the Commission’s approval of three into-
basin diversions from the Ohio Basin at the March 10, 2011, Commission meeting.
Consideration of this appeal occurred in the public hearing portion of the meeting, item 8 (d)
below.

6. Proposed Rulemaking

Deputy Executive Director Thomas Beauduy presented a proposed rulemaking package
that would amend the project review regulations of the Commission. Most of these amendments
relate to the approval of natural gas development projects of both a conventional and
unconventional nature.

In summary, the amendments would: 1) Include definitions for new terms that are used
in the proposed rulemaking; 2) provide for administrative approval of interbasin transfers of
flowback and production fluids between drifling pad sites that are isolated from the waters of the
basin; 3) provide for administrative approval of out-of-basin transfers of flowback or produced
fluids from a Commission-approved hydrocarbon development project to an out-of-basin
treatment or disposal facility; 4) insert language authorizing “renewal” of expiring approvals,
including Approvals by Rule (ABRs); 5) delete specific references to geologic formations that
may be the subject of natural gas development using hydrofracture stimulation and replace with a
generic category ~ “unconventional natural gas development;” 6) broaden the scope of ABRs
issued to include hydrocarbon development of any kind utilizing the waters of the basin, not just
unconventional natural gas well development; 7) memorialize the current practice of requiring
post-hydrofracture reporting; 8) standardize at 15 years the term of ABR approvals for both gas

6 120928.1

 
Case 1:21-cv-00658-JPW Document 15-1 Filed 04/15/21 Page 8 of 22

and non-gas projects; and 9) provide further procedures for the approval of water sources utilized
at projects subject to the ABR process.

With the Commission’s authorization, a proposed rulemaking notice would be published
in the Federal Register and the member state notice publications inviting comments on the
amendments through August 23, 2011. Public hearings would also be held on August 2, 2011, at
the Rachel Carson State Office Building, 400 Market Street, Harrisburg, Pennsylvania 17101,
beginning at 10:00 a.m., and on August 4, 2011, at the Holiday Inn Binghamton Downtown,
2-8 Hawley Street, Binghamton, New York 13901, beginning at 7:00 p.m. Details on the
proposed rulemaking would also be placed on the Commission’s web site www.srbc.net.

On a motion by Commissioner Heffner, seconded by Commissioner Sachs, the
Commission unanimously authorized the Commission staff to proceed with the proposed
rulemaking notice, and to schedule the related public hearings.

PUBLIC COMMENTS

The Commission invited general comments from the public. Mr. Jim Eberhardt, Mayor of
Perryville, Maryland, offered two comments. First, he indicated that the Town of Perryville does
routine water quality monitoring at its water treatment plant and would be happy to share the
results of that monitoring with the Commission. Secondly, he commented on the large amount of
debris that came down the Susquehanna River during the recent high flows, which clogged
marinas and posed a hazard to navigation through Memorial Day.

Ts Preliminary Introduction on Dockets

Dr. Jim Richenderfer, Director, Technical Programs, provided an explanation of the
contents and conditions of a typical Commission docket approval. Noting first what projects are
covered by Commission regulations, he then explained how docket approvals are structured and
how conditions such as limits on instantaneous withdrawals and daily maximum withdrawals
work to protect streams. He placed special emphasis on an explanation of passby flow
requirements, which protect water sources and the aquatic environment by halting stream
withdrawals during low flow events. He also indicated the types of information that applicants
are expected to have in their applications.

He explained how staff carefully scrutinizes each application on its merits, with some
reviews such as groundwater withdrawals taking as much as a year to finalize. He emphasized
that staff only makes recommendations on the disposition of project applications. The final
decision on applications rests with the Commission.

PUBLIC HEARING’

The Commission convened a public hearing covering six topics: 1) action on a
compliance matter/settlement offer; 2) action on the rescission of approval for two projects;

 

' The account of this public hearing contained in these minutes should only be considered an unofficial summary. A
stenographic transcript was made containing the official record of the hearing.

2 120928.1
 

Case 1:21-cv-00658-JPW Document 15-1 Filed 04/15/21 Page 9 of 22

3) action on project applications (including those involving diversions); 4) consideration of an
administrative appeal filed by the Allegheny Defense Project regarding three into-basin
diversions approved at the March 10, 2011, meeting of the Commission; 5) action on
amendments to the Regulatory Program Fee Schedule; and 6) action on amendments to the
SRBC Comprehensive Plan. The General Counsel announced where all notices of this public
hearing had been published.

8.

Regulatory Program Actions
a. Compliance Matter

The Deputy Executive Director recommended that the Commission accept a
settlement in lieu of penalty offer from Nature’s Way Purewater Systems, Inc., Pittston
Facility, in the amount of $15,000.00 regarding the operation of a project without
Commission approval. Chairman Lynch asked if the alleged violation had caused any
environmental harm, to which Mr. Beauduy responded that it had not, On a motion by
Commissioner Sachs, seconded by Commissioner Anderson, the Commission
unanimously accepted the settlement offer from the project sponsor as presented by Mr.
Beauduy.

b. Docket Rescissions

Mr. Andrew Dehoff, Manager, Project Review, recommended that the
Commission approve docket rescissions for the following project approvals:

e Anadarko E&P Company LP (West Branch Susquehanna River-2) (Docket
No. 20090306), Renovo Borough, Clinton County, Pa.

« Pennsylvania Food Group, LLC (Docket No. 20030411), West Donegal
Township, Lancaster County, Pa.

On a motion by Commissioner Heffner, seconded by Commissioner Sachs, the
Commission unanimously rescinded these docket approvals.

c. Docket Actions

Chairman Lynch then called on Mr. Dehoff to review the list of project
applications, starting first with the projects not involving diversions. Before describing
the projects that staff was recommending for approval, Mr. Dehoff noted that three
projects were not ready for Commission action and were therefore recommended for
tabling as follows: 1) Dunn Lake LLC (Dunn Lake), Ararat Township, Susquehanna
County, Pa., application for surface water withdrawal of up to 0.999 mgd; 2) Keystone
Clearwater Solutions, LLC (Babb Creek), Morris Township, Tioga County, Pa.,
application for surface water withdrawal of up to 0.950 mgd; and 3) SWEPI, LP,
Pennsylvania American Water Company, Warren District, Warren City, Warren County,
Pa., application for an into-basin diversion of up to 3.000 mgd from the Ohio River
Basin.

8 120928.1

 
Case 1:21-cv-00658-JPW Document 15-1 Filed 04/15/21 Page 10 of 22

The non-diversion applications recommended for approval, as presented by Mr.

Dehoff, included the following projects’:

Anadarko E&P Company LP (Pine Creek — Jersey
Mills), McHenry Township, Lycoming County,
Pa. (Exhibit B1)

Aqua Pennsylvania, Inc., Monroe Manor Water
System, Monroe Township, Snyder County, Pa.
(Exhibit B2)

Carrizo Marcellus, LLC (Meshoppen Creek),
Washington Township, Wyoming County, Pa.
(Exhibit B3)

Carrizo Marcellus, LLC (Middle Branch
Wyalusing Creek), Forest Lake Township,
Susquehanna County, Pa. (Exhibit B4)

Carrizo Marcellus, LLC (Unnamed Tributary to
Middle Branch Wyalusing Creek), Forest Lake
Township, Susquehanna County, Pa. (Exhibit BS)
Chesapeake Appalachia, LLC (Wappasening

Creek), Windham Township, Bradford County, Pa.

‘Exhibit B6)
Chesapeake Appalachia, LLC (Wyalusing Creek),
Rush Township, Susquehanna County, Pa.
(Exhibit B7)
Chesapeake Appalachia, LLC (Wysox Creck),
Rome Township, Bradford County, Pa.
(Exhibit B38)
Exelon Generation Company, LLC, Peach Bottom
Atomic Power Station, Peach Bottom Township,
York County, Pa. (Exhibit B9)
Exelon Generation Company, LLC, Three Mile
Island Generating Station, Londonderry Township,
Dauphin County, Pa. (Exhibit B10)
Fox Road Waterworks, LLC (South Branch
Tunkhannock Creek), Tunkhannock Township,
Wyoming County, Pa. (Exhibit B11)
Hydro Recovery, LP, Blossburg Borough, Tioga
County, Pa. (Exhibit B12)
Keystone Clearwater Solutions, LLC (Driftwood
Branch), Emporium Borough, Cameron County,
Pa. (Exhibit B13)
Keystone Clearwater Solutions, LLC (Lycoming
Creek), Lewis Township, Lycoming County, Pa.
(Exhibit B14)

LHP Management, LLC (Fishing Creek — Clinton
Country Club), Bald Eagle Township, Clinton
County, Pa. (Exhibit B15)

Mount Joy Borough Authority, Mount Joy
Borough, Lancaster County, Pa. (Exhibit B16)
Nature’s Way Purewater Systems, Inc., Covington
Township, Lackawanna County, Pa. (Exhibit B17)
Nature’s Way Purewater Systems, Inc., Dupont
Borough, Luzerne County, Pa. (Exhibit B17)

New Morgan Landfill Company, Inc., Conestoga
Landfill, New Morgan Borough, Berks County,
Pa, (Exhibit B18)

Seneca Resources Corporation (Genesee Forks),
Pike Township, Potter County, Pa. (Exhibit B19)
Talisman Energy USA Inc. (Wappasening Creek),
Windham Township, Bradford County, Pa.
(Exhibit B20)

Tennessee Gas Pipeline Company (Meshoppen

Creek — Loop 319), Springville Township,
Susquehanna County, Pa. (Exhibit B21)
Tennessee Gas Pipeline Company (Susquehanna
River — Loop 317), Asylum Township, Bradford
County, Pa. (Exhibit B22)

Tennessee Gas Pipeline Company (Tioga River —-
Loop 315), Richmond Township, Tioga County,
Pa, (Exhibit B23)

Tennessee Gas Pipeline Company (Unnamed
Tributary of North Elk Run), Richmond Township,
Tioga County, Pa. (Exhibit B24)

Tennessee Gas Pipeline Company (Towanda
Creek -- Loop 317), Monroe Township, Bradford
County, Pa. (Exhibit B25)

Tennessee Gas Pipeline Company (White Creek —
Loop 319), Springville Township, Susquehanna
County, Pa. (Exhibit B26)

Williamsport Municipal Water Authority,
Williamsport City, Lycoming County, Pa.
(Exhibit B27)

Commissioner Anderson moved that the Commission take action on these
projects not involving diversions in accordance with the recommendations of Mr, Dehoff.

 

? Docket decisions are not included with the hard copy of the minutes, However, they are available upon request and
at www.srbc,net,
 

Case 1:21-cv-00658-JPW Document 15-1 Filed 04/15/21 Page 11 of 22

This motion was seconded by Commissioner Heffner and unanimously adopted by the
Commission.

Mr. Dehoff then reviewed the following projects involving diversions of water
into the Susquehanna River Basin from the Ohio and Delaware River Basins and
recommended their approval:

+ Chief Oil & Gas LLC, Borough of Ebensburg, Cambria Township, Cambria
County, Pa. (Exhibit B28)

+ Chief Oil & Gas LLC, Cambria Somerset Authority, Summerhill Township,
Cambria County, Pa. (Exhibit B29)

* Chief Oil & Gas LLC, Highland Sewer and Water Authority, Portage
Township, Cambria County, Pa. (Exhibit B30)

+ Nature’s Way Purewater Systems, Inc., Nature’s Way Springs Borehole I
(BH-1), Foster Township, Luzerne County, Pa. (Exhibit B31)

« Penn Virginia Oil & Gas Corporation, Port Allegany Borough, McKean
County, Pa. (Exhibit B32)

» Triana Energy, LLC, Johnson Quarty, Roulette Township, Potter County, Pa.
(Exhibit B33)

The Deputy Executive Director noted that the Allegheny Defense Project (ADP)
had filed objections to approval of the above diversions from the Ohio Basin. Mr.
Beauduy summarized ADP’s objections, refuting each one of them and covering several
issues, including the authority of the Commission to approve into-basin diversions, the
conditions governing out-of-basin actions by the Commission, alleged violations of the
common law riparian rights doctrine, and application of the National Environmental
Policy Act (NEPA) to the Commission.

Commissioner Sachs moved that the Commission take action on the diversion
projects in accordance with the recommendations of Mr. Dehoff. This motion was
seconded by Commissioner Anderson and unanimously adopted by the Commission.

d. Administrative Appeal of Docket Nos. 20110316, 20110317, and 20110318, by
Allegheny Defense Project (ADP)

The Allegheny Defense Project (ADP) did not appear at this hearing, and the
main points of its appeal were therefore summarized by Deputy Executive Director
Beauduy, who referred to earlier remarks pertaining to the approval of the above listed
diversion projects and ADP’s objections thereto. The issues raised in ADP’s
administrative appeal were essentially the same as those entered on the record by ADP at
the March 10, 2011, public hearing when the Commission took action to approve the
challenged projects.

All written submittals, including the appeal papers filed by ADP on May 2, 2011,
and the amended appeal filed by ADP on May 23, 2011, were provided to the
Commission in advance of this public hearing. ADP had admitted in its filings that this
appeal involved only legal issues and that the Commission should not hold a separate

10 120928.1
Case 1:21-cv-00658-JPW Document 15-1 Filed 04/15/21 Page 12 of 22

adjudicatory or evidentiary hearing, but simply decide the legal issue at today’s public
hearing.

Mr. Beauduy supplemented his earlier remarks refuting ADP’s objections to the
diversions and covered such additional issues as the lack of standing of ADP to pursue
this appeal. He also submitted a position paper outlining the staffs legal position on the
issues raised in the appeal.

Counsel for the project sponsors whose approval were being appealed agreed that
ADP had no standing to pursue the appeal and had presented no grounds for overturning
the approvals.

On a motion by Commissioner Anderson, seconded by Commissioner Sachs, the
Commission unanimously denied ADP’s administrative appeal.

9. Amendments to Regulatory Program Fee Schedule

Ms. Marcia Rynearson, Director, Administration & Finance, presented a resolution
(Exhibit C) amending the Commission’s Regulatory Program Fee Schedule.

Ms. Rynearson briefly highlighted some of the more significant changes to the current
schedule, including a 50 percent reduction in the fee for group transfers of 50 or more approvals
in one transaction and a downward adjustment in the interest rate charged on fees paid in
installments. Adjustments in fee amounts mandated by earlier resolutions were also implemented
in the amended schedule. If approved by the Commission, the amendments would take effect on
July 1, 2011.

On a motion by Commissioner Heffner, seconded by Commissioner Sachs, the
Commission unanimously adopted the resolution amending the Regulatory Program Fee
Schedule.

10. Comprehensive Plan Amendments

The General Counsel presented a resolution (Exhibit D) amending the Comprehensive
Plan for the Management of the Water Resources of the Susquehanna River Basin. Article 14,
Section 14.1 of the Susquehanna River Basin Compact directs that the Commission develop and
adopt, and from time to time, review and revise a comprehensive plan for the immediate and
long range development and use of the water resources of the basin.

By Resolution 2008-08 of December 4, 2008, the Commission adopted a substantially
revised Comprehensive Plan. This resolution provided that the Commission’s Annual Water
Resources Program, which is also adopted pursuant to Article 14 of the Compact, should
hereafter implement and be based upon the Comprehensive Plan, and be annually incorporated in
the Comprehensive Plan. In action carlier in the meeting, the Commission adopted a revised

1] 420928.1
Case 1:21-cv-00658-JPW Document 15-1 Filed 04/15/21 Page 13 of 22

FY 2012-2013 Water Resources Program based on the Comprehensive Plan, and therefore
Counsel recommended that the Commission now incorporate that Water Resources Program into
the Comprehensive Plan.

Resolution 2008-08 also calls for the annual incorporation of approved water resources
projects and certain plans adopted by the Commission into the comprehensive plan. In addition
to the Water Resources Program, the proposed resolution provides for the incorporation of
projects approved by separate action of the Commission between January 2010 and June 2011,
and the Migratory Fish Management and Restoration Plan for the Susquehanna River Basin
adopted by Resolution 2011-02 at the last meeting of the Commission in March.

Commissioner Sachs commented on the importance of the comprehensive plan as a water
resources management tool of the Commission and the need to continually update the plan to
maintain its effectiveness. He then moved adoption of the resolution presented by counsel to
amend the plan. This motion was seconded by Commissioner Heffner and the resolution was
unanimously adopted.

END OF PUBLIC HEARING

11. Presentation: PPL Pooled Assets Concept

Mr. Gary Petrewski, Environmental Manager for PPL, Inc., made an informational
presentation on the “pooled assets” concept for mitigation of consumptive use by existing and
future consumptive use projects. According to Mr. Petrewski, the pooled assets concept would
use a cooperative approach to bring about coordinated use of water storage that would lessen
inefficiencies, leverage existing and future storage, and ultimately maximize public benefits.

The Executive Director responded that staff is generally supportive of the concept, but
that detailed discussions will be needed before any implementation efforts are undertaken by the
Commission.

12. Contracts/Grant Approval/Ratification

The Director of Administration & Finance presented the following contracts/grants for
approval/ratification:

a. Contract Amendment Approval — Biological Assessment and Consulting
Services, EcoAnalysts, Inc.

Ms. Rynearson requested that the Commission ratify a contract amendment with
EcoAnalysts, Inc. in the amount of $31,900. EcoAnalysts was previously under contract
to provide support for aquatic resource surveys. This contract amendment will provide
for this firm’s involvement in 1) the development of aquatic resource survey protocols for
ponds, lakes, reservoirs, and other bodies of water; 2) the development of protective
criteria for sensitive fish and macroinvertebrate taxa, as related to water withdrawal
activities; 3) assisting with developing protocols to assess the macroinvertebrate and fish

12 120928.

 
Case 1:21-cv-00658-JPW Document 15-1 Filed 04/15/21 Page 14 of 22

communities in the lower Susquehanna River reservoir system; and 4) other related
services.

b. Joint Funding Agreement Approval — Operation and maintenance of a
network of rain gages located in Pennsylvania, U.S. Geological Survey

Ms. Rynearson requested that the Commission ratify a Joint Funding Agreement
(JFA) with the U.S. Geological Survey (USGS) in the amount of $269,710. Under the
JFA, the USGS will provide operation and maintenance services for a network of 47 rain
gages located in Pennsylvania to support the Susquehanna Flood Forecast and Warning
System (SFFWS). The National Weather Service provided $330,910 of SFFWS grant
funding to the Commission. This JFA is made possible by these funds.

c. Joint Funding Agreement and Amendment Approval — Operation and
maintenance of a network of rain gages and stream gages located in New
York, U.S. Geological Survey

Ms. Rynearson requested that the Commission ratify a JFA with the USGS in the
amount of $177,840, and an amendment to the JFA in the amount of $82,440, for a total
of $260,310. Under the JFA, as amended, the USGS will provide operation and
maintenance services for a network of 26 rain gages and stream gages’ located in the New
York portion of the basin to support the SFFWS. Funding for these gages comes from
several sources, as foliows: :

SFFWS erant funds from NWS $61,200
SRBC SFFWS grant funds $67,160
Contribution from New York DEC - $97,000
SRBC Regulatory Fees $34,950*
*to caver unfunded gages that are critical to SRBC’s Regulatory Program
d. Grant Approval — Community Based Source Water Protection Project (from
PADEP)

Ms. Rynearson noted that staff will continue development of source water
protection plans for selected surface water supply systems in the lower Susquehanna
River Basin and continue to operate, maintain, and expand the Commission’s Early
Warning System for public water suppliers. These activities will address local source
water protection issues as well as the development of a regional source water protection
strategy.

PADEP - $100,000 SRBC - $0 Total - $100,000
On a motion by Commissioner Heffner, seconded by Commissioner Sachs, the

Commission unanimously approved/ratified the contracts/grant in accordance with Ms.
Rynearson’s recommendations.

13 420928.1

 
Case 1:21-cv-00658-JPW Document 15-1 Filed 04/15/21 Page 15 of 22

13. Acquisition of New Headquarters Facility

The Director of Administration & Finance reported on efforts to acquire a new
headquarters facility for the Commission. A request for proposal containing specifications for a
new facility was published and the Commission received 10 proposals. Each proposal was
evaluated using established criteria. The list was narrowed to three sites. Staff will continue to
undertake due diligence on these sites and report back to the Commission with a
recommendation and a capital budget proposal to carry out the project. No further action was
needed by the Commission.

14. FY-2013 Budget

The Director of Administration & Finance presented a resolution (Exhibit E) providing
for the FY-2013 Budget and making allocated requests for funding from the member
jurisdictions. The FY-2013 Budget totals about $12.4 miilion, which is smaller than the FY-2012
Budget of $16.6 million. Staff anticipates a decrease in Approval by Rule applications and the
FY-2013 budget level has therefore been reduced accordingly. The $12.4 million in expenditures
will include an estimated $9.2 million from the general fund and $3.2 million from the Water
Management Fund.

Ms. Rynearson also made it clear that this budget was fully subject to the budgetary
processes of the member jurisdictions. _ os

On a motion by Commissioner Heffner, seconded by Commissioner Sachs, the
Commission unanimously adopted the FY 2013 budget resolution.

15. Support of Additional FY-2012 Funding of U.S. Geological Survey’s National
Streamflow Information Program

Mr. John Balay presented a resolution (Exhibit F) urging the U.S. Congress to
appropriate funds to the USGS’s National Streamflow Information Program (NSIP) and for the
federal executive branch to support the increase. NSIP is a program through which critical
stream gages in the New York and Pennsylvania portions of the basin, which might otherwise be
threatened by budget cuts, can continue to be funded to support the SFFWS and other important
water management efforts.

Commissioner Anderson commented that, while NSIP is important, this resolution
concerns the budget of a federal agency and the federal government would therefore abstain from
a vote on the resolution. On a motion by Commissioner Sachs, seconded by Commissioner
Heffner, the Commission adopted the resolution by the unanimous vote of all three state
members, with an abstention by the federal member.

16. Election of Officers

Executive Director Swartz noted that election of officers for the coming Fiscal Year
normally takes place at the June meeting of the Commission. On a motion by Commissioner
Anderson, seconded by Chairman Lynch, the Commonwealth of Pennsylvania was unanimously

14 120928.4
Case 1:21-cv-00658-JPW Document 15-1 Filed 04/15/21 Page 16 of 22

elected the Chair of the Commission, and the State of Maryland was elected the Vice Chair of
the Commission.

ADJOURNMENT

There being no further business before the Commission, the Chairman adjourned the
meeting at approximately 12:40 p.m. The next regular meeting of the Commission is scheduled
for September 15, 2011, in Cooperstown, New York.

 

 

Date Adopted Stephanie L. Richardson

15 120928.1
Case 1:21-cv-00658-JPW Document 15-1 Filed 04/15/21 Page 17 of 22

Exhibit B7
SUSQUEHANNA RIVER BASIN COMMISSION
1721 North Front Street * Harrisburg, Pennsylvania 17102-2391
(717) 238-0423 Phone * (717) 238-2436 Fax
www.srbc.net

 

Docket No. 20110607
Approval Date: June 23, 2011

CHESAPEAKE APPALACHIA, LLC

Surface Water Withdrawal of up to 0.715 mgd
from Wyalusing Creek

Section 1. Approval

After review of the record, including the technical findings of Susquehanna River Basin
Commission (Commission) staff, the Commission determines that no adverse impacts to area
surface water or groundwater withdrawals are anticipated by the operation of this project, and
thatthe project is physically feasible, does not conflict with or adversely affect the

’ Commission’s Comprehensive Plan, and does not adversely influence the present or future use
and development of the water resources of the basin. Accordingly, the application of the project
sponsor requesting a withdrawal in support of the project identified in Section 2, from the source
identified in Section 3, is hereby approved by the Commission in accordance with the conditions
set forth below.

Commission staff has coordinated with the Pennsylvania Department of Environmental

Protection (PADEP), Department of Conservation and Natural Resources (DCNR), and the
Pennsylvania Fish and Boat Commission (PFBC) during review of this project.

Section 2. Project Information

Information concerning the project sponsor, water use type, and location are set forth in
the table below.

 

 

 

 

 

 

 

 

Project Information
Project Sponsor: Chesapeake Appalachia, LLC
Approval Type: Surface Water Withdrawal
Water Use Type: Development of Natural Gas Wells
Municipality: Rush Township
County: Susquehanna County
State: Pennsylvania

 

 

120928.1
A water management agency serving the Susquehanna River watershed
Case 1:21-cv-00658-JPW Document 15-1 Filed 04/15/21 Page 18 of 22

Chesapeake Appalachia, LLC Docket No. 20110607
Wyalusing Creek

Section 3. Source Information

Information concerning the source of water from which the withdrawal will be made is
set forth in the table below.

 

 

 

 

 

 

 

 

 

 

Source Information
Approved Source: Wyalusing Creek
Subbasin: Middle Susquehanna
Watershed Boundary Dataset (WBD): 0205010607 (Wyalusing Creek)
Withdrawal Location (degrees): Lat: 41.787697 N Long: -76.112886 W
Water Use Designation: Warm Water Fishery (WWF)
Flow Statistics (cfs): Q7-10 = 6.78; Average Daily Flow = 211.9
Drainage Area (square miles): 150
Special Flow Protection Required: Yes
cfs — cubic feet per second

 

 

 

Section 4. Approved Withdrawal Quantities and Limitations

The withdrawal approved hereunder is subject to the quantitative limits and restrictions
set forth in the table below. :

 

Approved Withdrawal Quantities and Limitations

 

Peak Day Withdrawal Amount (mgd): 0.715 (Not to Exceed, When Available)

 

Maximum Instantaneous Withdrawal

 

 

 

Rate (gpm): 700 (Not to Exceed)

Flow Protection Type: Passby; 20% Average Daily Flow
Flow Protection Rate (cfs): 42.38

Flow Protection Rate (gpm): 19,022

 

Method for Flow Protection Monitoring: USGS Real-Time Gage 01534000; Tunkhannock
Creek near Tunkhannock, Pennsylvania

 

Flow Protection Trigger Flow (cfs): 109.80

 

 

mgd — million gallons per day USGS-— U.S. Geological Survey
gpm — gallons per minute

 

 

The withdrawal is also subject to all other conditions set forth in this docket approval.

Section 5. Existing Approved Withdrawals

A summary of major conditions applicable to the existing approved withdrawals are
listed in the table below.

120928.1
52
Case 1:21-cv-00658-JPW Document 15-1 Filed 04/15/21 Page 19 of 22

Chesapeake Appalachia, LLC Docket No. 20110607
Wyalusing Creek

 

Existing Approved Surface Water Withdrawals

 

 

 

 

 

 

Peak Day Commission Docket
Source Withdrawal (mgd) Docket No. Expiration Date
Wyalusing Creek 0.216 20081227* 12/4/2012
Wyalusing Creek 0.499 20090610 6/8/2013

 

* Chesapeake Appalachia, LLC acquired Commission Docket No. 20081227 from Epsilon Energy USA, Inc.,
and transferred ownership on April 21, 2010.

 

 

 

Because this approval is consolidating the existing approved withdrawals listed above,
and as specified in Condition 18 in Section 7, all conditions of the dockets referenced above are
superseded by this approval. The approved withdrawal from the source identified in Section 3
shall henceforth be subject to all conditions contained herein.

Section 6. Standard Conditions

1. The project sponsor shall comply with all Commission regulations, including
metering and reporting requirements contained in Commission Regulation 18 CFR 3806.30.

2. Prior to any withdrawal from the source listed in Section 3, the project sponsor shall
install and maintain metering on the withdrawal in accordance with Commission Regulation
18 CFR §806.30. The project sponsor shall notify the Commission, in writing, and submit
digital photographs of the meter when it has been installed and certify the accuracy of the
measuring device to within five (5) percent of actual flow.

3. Within sixty (60) days from the date of this approval, the project sponsor shall submit
a metering plan to the Commission for review and approval by Commission staff that accounts
for all withdrawals. Following approval, the project sponsor shall execute the plan and complete
any installation of meters in accordance with the approved schedule.

4. Within sixty (60) days from the date of this approval, the project sponsor shall submit
an intake design to the Commission for review and approval by Commission staff. The project
sponsor shall obtain necessary general or individual permits from the jurisdictional permitting
agency prior to use of the intake. Any modifications proposed by the project sponsor for the
permitted intake structure shall be submitted for review and approval by Commission staff in
accordance with Commission Regulations 18 CFR §806.21 and §806.23. The existing intake
constructed for Docket No. 20090610 shall be removed, and the project sponsor shall conduct
any restoration in accordance with the jurisdictional permitting agency regulations.

5, The project sponsor or any other person shall allow authorized employees or agents
of the Commission, without advance notice, at any reasonable time and upon presentation of
appropriate credentials, and without delay, to have access to and to inspect all areas where the
project is being constructed, operated, or maintained, or otherwise exercise all investigative
powers authorized under Commission Regulation 18 CFR §808.12.

120928.1
53
Case 1:21-cv-00658-JPW Document 15-1 Filed 04/15/21 Page 20 of 22

Chesapeake Appalachia, LLC Docket No, 20116607
Wyalusing Creek

6. The project sponsor shall keep daily records of the project’s withdrawal and shall
report the data to the Commission quarterly, and as otherwise required. The project sponsor
shall also keep daily records of any other person receiving the water withdrawn under this
approval for natural gas development and shall report the data to the Commission as required.
The project sponsor shall only supply water withdrawn hereunder to persons who have properly
registered this docket approval pursuant to Commission Regulation 18 CFR §806.22()(12)().
Quarterly monitoring reports shall be submitted on-line and are due within thirty (30) days after
the close of the preceding quarter. Any alternative measuring, monitoring, or accounting
procedure requested by the project sponsor shall be submitted for review and, if appropriate,
approved by Commission staff prior to implementing or modifying existing equipment or
procedures.

7. The project sponsor shall maintain the totalizing meter and other measuring devices,
accurate to within five (5) percent, so as to provide an accurate record of withdrawals and
consumptive water uses, and certify to the Commission once every two (2) years, or as otherwise
requested, the accuracy of all measuring devices and methods to within five (5) percent of actual
flow.

8. The project sponsor shall comply with the water conservation requirements specified
in Commission Regulation 18 CFR §806.25(b).

9. To satisfy the Commission’s registration requirement, the project sponsor shall
register with the PADEP all surface water and groundwater sources described in this docket in
accordance with 25 PA Code §110.201, Pennsylvania Water Resources Planning Act, Act 220 of
2002.

10. Ifthe project sponsor fails to comply with the provisions of the Susquehanna River
Basin Compact or any rule, regulation, or order of the Commission, or any term or condition of
this docket, the project is subject to enforcement actions pursuant to Commission Regulation
18 CFR §808.

11. Commission approval shall not be construed to exempt the project sponsor from
obtaining all necessary permits and/or approvals required for the project from other federal, state,
or local government agencies having jurisdiction over the project. All such permits and/or
approvals shall be obtained prior to the withdrawal of water. The Commission reserves the right
to modify, suspend, or revoke this action if the project sponsor fails to obtain or maintain such
approvals.

12. The Commission reserves the right to reopen any project docket or issue such
additional orders, as may be necessary, to mitigate or avoid adverse impacts or otherwise to
protect public health, safety, welfare, or the environment, pursuant to Commission Regulation
18 CFR §806.32.

13. Commission approval confers no property rights upon the project sponsor. The
securing of all rights necessary and incident to the project sponsor’s development and operation

120928.1
54
Case 1:21-cv-00658-JPW Document 15-1 Filed 04/15/21 Page 21 of 22

Chesapeake Appalachia, LLC Docket No. 20110607
Wyalusing Creek

of the project shall be the sole and exclusive responsibility of the project sponsor, and this
approval shall be subject thereto.

14. This project is approved for inclusion in the Commission’s Comprehensive Plan for
the Water Resources of the Susquehanna River Basin.

15. If the project is discontinued for such a time and under such circumstances that an
abandonment of the project may be reasonably inferred, the Commission may rescind the
approval of the project unless a renewal is requested by the project sponsor and approved by the
Commission.

16. Should the project’s approved withdrawals uses be expected to exceed the amounts
listed herein, the project sponsor is required to make application for modification to this approval
at that time.

17. This approval is effective until December 4, 2012, the termination date of Docket
No. 20081227, which originally approved the source location specified in Section 3 of this
approval. As specified in Commission Regulation 18 CFR §806.31(c), the project sponsor shall
submit an application by June 4, 2012, and obtain Commission approval prior to continuing
operation beyond December 4, 2012.

Section 7. Special Conditions

18. This approval hereby supersedes and rescinds Commission Docket Nos. 20081227
and 20090610.

19. The project sponsor shall cease all withdrawals from the approved source when
streamflow, as measured at the U.S. Geological Survey stream gage specified in Section 4, is less
than the flow protection trigger flow specified in Section 4, and shall not reinstate withdrawals
until the streamflow has remained above such flow protection trigger flow for 48 hours. The
project sponsor shall keep daily records of the U.S. Geological Survey stream gage and shail
report the data to the Commission, as required. The project sponsor may propose alternative
flow monitoring to the Commission for staff review and, if acceptable, approval.

20. Prior to any withdrawal of water, the project sponsor shall post at each entry to the
property from a public right-of-way a sign that meets Commission specifications and displays a
project description. The project description shall identify the project sponsor, project name,
docket approval number, and conditions of the surface water withdrawal approval including
quantity, rate and passby flow requirement, docket expiration date, and contact information for
the project sponsor and the Commission. The sign shall be installed prior to any withdrawal of
water and be maintained for the duration of the approval. The project sponsor shall submit
digital photographs as proof of sign installation prior to the initiation of the withdrawal.

21. The project sponsor shall keep daily records of the well sites or companies receiving
the water withdrawn under this approval and shall report the data to the Commission as required.

120928.1
55

 
Case 1:21-cv-00658-JPW Document 15-1 Filed 04/15/21 Page 22 of 22

Chesapeake Appalachia, LLC Docket No. 20110607
Wyalusing Creek

22. The project sponsor shall maintain legal access to the withdrawal location for the
duration of the approval.

23. The project sponsor shall demonstrate to the satisfaction of the Commission that all
water withdrawn from surface water sources, while under control of or on a facility owned or
operated by the project sponsor, is transported, stored, injected into a well, or discharged with
appropriate controls and treatment to prevent the spread of aquatic nuisance species.

CERTIFICATION: I, Stephanie L. Richardson, Secretary to the Susquehanna River Basin
Commission, do hereby certify that the foregoing project docket was approved by the
Susquehanna River Basin Commission on June 23, 2011.

Dated:_June 24, 2011 dtephawecX Kichardeor.2

Stephanie L. Richardson

 

120928.4

56

 

 
